Filed 10/9/13 P. v. Morales CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F065893
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F12901858)
                   v.

IGNACIO SOLORIO MORALES,                                                                 OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jon M. Skiles,
Judge.
         J. Edward Jones, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-



*        Before Wiseman, Acting P.J., Levy, J., and Detjen, J.
                                    INTRODUCTION
       On August 6, 2012, appellant, Ignacio Solorio Morales executed a felony
advisement, waiver of rights, and plea form and entered into a plea agreement. Appellant
waived his constitutional rights in the plea form and in court pursuant to Boykin v.
Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122. The parties stipulated
to a factual basis for the plea and appellant pled no contest to felony possession of a
controlled substance (Health & Saf. Code, § 11377, subd. (a), count 1) and driving a
vehicle while under the influence of alcohol or drugs, a misdemeanor (Veh. Code,
§ 23152, subd. (a), count 2). Count 3, an allegation of being under the influence of a
controlled substance (Health & Saf. Code, § 11550, subd. (a)), was dismissed.
       On August 29, 2012, the trial court suspended imposition of sentence and placed
appellant on probation for three years upon various terms and conditions, including that
he serve 236 days in jail for count 1. Appellant was granted 236 total custody credits for
time served and conduct credits. The court ordered appellant to pay fines and fees.
Appellant did not obtain a certificate of probable cause. Appellate counsel has filed a
brief seeking independent review of the case by this court pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende).
                                          FACTS
       According to the probation officer’s report, California Highway Patrol Officer
Lopez was dispatched to the intersection of Cornelia and Lincoln Avenue at 8:50 p.m. on
December 14, 2011, to investigate a possible impaired driver. Appellant had been
detained by a Fresno County Sheriff’s Deputy. Lopez observed appellant moving
erratically, unable to sit still, and extremely unsteady on his feet. Appellant was wearing
only his underwear and one sock. Appellant believed his wife and child were in the
vehicle with him, but no one else was present. Appellant was arrested and taken into
custody. Appellant was searched and .3 grams of methamphetamine was found in his

                                              2
wallet. Appellant waived his Miranda1 rights and told officers he was offered cocaine by
two males in a field somewhere.
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on January 8, 2013, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




1      Miranda v. Arizona (1966) 384 U.S. 436.


                                               3